DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election with traverse of claims 1–14 and Figure 17 in the reply filed on August 22, 2022 is respectfully acknowledged. Applicant does not appear to have provided any reasons for its traversal. As such, the requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Respectfully, per Applicant’s election of Figure 17, claims 4, 6, 9–11, 13, and 14 have been withdrawn from consideration for being directed to a non-elected invention. Thus, in total, claims 1–3, 5, 7, 8, and 12 are the subject of this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added): “means for rotating the inner electrode”—as recited in claim 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation: a motor combined with a belt and one or more pulleys. (Spec. pp. 24–25; see also FIG. 17 of the instant application.)
If Applicant does not intend to have this limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of one or more of these corresponding structures, Applicant must identify the corresponding structures, respectively, with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–3, 5, 7, 8, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the chamber about the inner electrode”. There is insufficient antecedent basis for this limitation in the claim. The instant claim also recites the limitation “applying a voltage potential across the electrodes to remove water associated with the aqueous solution and to dewater the cellulosic materials”. Previously it has been held that, “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” (See MPEP § 2173.05(p)(II) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).) With this holding in mind, it is respectfully submitted that the instant limitation renders the claim indefinite because it refers to a method step of using the apparatus of claim 1. For example, when considering an apparatus having identical structural features to those required by claim 1, it is unclear when direct infringement would occur: (A) prior to applying a voltage across the electrodes; or (B) after said application of voltage. (Katz supra; Lyell supra.) For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3, 5, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jajuee.2
With respect to claim 1, Jajuee discloses a dewatering apparatus 10. (Jajuee FIGs. 3–6.) The dewatering apparatus comprises: (1) a chamber; (2) an inner electrode 12 in the chamber; and (3) an outer electrode 14 in the chamber and about the inner electrode. (Id. FIGs. 3–6.) The apparatus further comprises a power supply connected to the inner electrode and the outer electrode capable of applying a voltage potential across the electrodes to remove water. (Id. ¶¶ 15, 16, 52, 57.) 
Regarding the limitations “for cellulosic materials”, “for an aqueous solution of a cellulosic material”, and “to remove water associated with the aqueous solution and to dewater the cellulosic materials”, these limitations are directed to intended uses as well as materials worked upon. See MPEP §§ 2114(II), 2115. Previously it has been held that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002) (“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.”).  Thus, in accordance with these holdings, it is respectfully submitted that these limitations cannot be given patentable weight. 
In view of the foregoing analysis, Jajuee is considered as anticipating claim 1.
With respect to claim 2, Jajuee teaches that the outer electrode can be a mesh electrode. (Jajuee ¶ 44.)
With respect to claim 3, Jajuee teaches that its inner electrode rotates. (Jajuee ¶ 35.) As such, a means for rotating the inner electrode (i.e., auger) is considered to be within the teaching of the reference.
With respect to claim 5, the inner electrode includes one or more blades. (See, e.g., Jajuee FIGs. 3–6.) 
With respect to claim 7, the inner electrode is in the form of an auger with a helical screw blade. (See, e.g., Jajuee FIGs. 3–6.)
With respect to claim 8, Jajuee’s apparatus further includes a hopper which can feed material into the chamber. (See, e.g., Jajuee FIGs. 3–6.) Additionally, the limitation “aqueous cellulosic material” is a material worked upon and therefore cannot be given patentable weight. See MPEP § 2115.
With respect to claim 12, Jajuee teaches a separator about the outer electrode. (Jajuee ¶ 45.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jajuee in view of Keas.3
With respect to claim 3, Jajuee teaches that its inner electrode rotates. (Jajuee ¶ 35.) As such, a means for rotating the inner electrode (i.e., auger) is considered to be within the teaching of the reference. In addition, Keas discloses a means for rotating an auger, said means comprising a motor, a belt drive, and a pulley. (Keas col. 4, ll. 18–27.) 
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed it would have been obvious to one skilled in the art to combine the teachings of Keas with the teachings of Jajuee, viz., such that Jajuee’s apparatus includes Keas means for rotating, in order to yield the predictable result of providing rotation of Jajuee’s auger. KSR, 550 U.S. at 415–17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed May 4, 2020 (“Spec.”)
        2 US 2013/0112561 A1, published May 9, 2013 (“Jajuee”).
        3 US 3,817,891 A, issued June 18, 1974 (“Keas”).